PER CURIAM.
Beecher, bankrupt, petitions for leave to file a petition for a writ of mandamus or prohibition to secure from the district court disposition of the assets of the bankrupt estate in a manner claimed by him to be the legal obligation of that court.
No orders of the court are contained in the petition. If not made, this court has no power to direct what the district court shall decide on the issues before it. If they have been made, they would be subject to appeal, which would be no more time consuming than the necessary hearing and proceedings on this petition. Roche v. Evaporated Milk Ass’n, 319 U.S. 21, 23, 27, 63 S.Ct. 938, 87 L.Ed. 1185.
The petition is denied.